ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊՎՀԶՅ2
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «2227» 2022 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը` ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, Ա «ԶԱՆԳԵԶՈՒՐԻ ՊՂՆՁԱՄՈԼԻԲԴԵՆԱՅԻՆ
ԿՈՄԲԻՆԱՏ» ՓԲԸ տնտեսավարող սուբյեկտը (այսուհետ՝ ընդերքօգտագործող), ի դեմս
տնօրեն ՄԱՔՍԻՄ ՀԱԿՈԲՅԱՆԻ, որը գործում է իր կանոնադրության հիման վրա, մյուս
կողմից, ղեկավարվելով Հայաստանի Հանրապետության քաղաքացիական
օրենսգրքով, Հայաստանի Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝
օրենսգիրք) Ա այլ իրավական ակտերով, համապատասխանաբար նախարարության ն
տնտեսավարող սուբյեկտի կանոնադրություններով Ա հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
տրամադրվող հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի կամ հանքային
ջրի աղբյուրի կամ հորատանցքի շահագործման նախագիծը, կնքեցին սույն ընդերքօգտա-
գործման պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

1.1 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը կամ
հանքային ջրի աղբյուրը կամ հորատանցքը շահագործման տրամադրելու պայմանները
Ա ժամկետները, լեռնահատկացման կոորդինատները, կամ հանքային ջրի աղբյուրի
կամ հորատանցքի կոորդինատները ն սանիտարական գոտու սահմանները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման, բնապահպանա-
կան, բնության Ա շրջակա միջավայրի պահպանության դրամագլխի համալրման,
մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպա-
նական կառավարման պլանը, ընդերքօգտագործման իրավունքի դադարեցման
(զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-տնտեսական
զարգացման ոլորտում ստանձնած` պարտավորությունների չափի Ա կատարման
ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները, ինչպես նան նրանց
փոխհարաբերությունները կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից Ա Ի 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

1.3 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմինն
ընդերքօգտագործողին տարեկան
12500 հազ.տ
Թգտակսր հանածոյի քանակը, մ" գ/տ) օգտակար հանածոյ ի պաշարների
մարման

համար ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում
2008 թ-ի հունիսի 28ից մինչն 2030թ-ի մայ իսի 30-ը ժամկետով, իսկ
ընդերքօգտագործողն ընդունում է`

ՀՀ Սյունիքի մարզի Քաջարանի պղնձամոլ իբդենային
հանքավայ րի

լրանթավայրի անվանումը)

նեղամասի անվանումը կամ հանթային ջրերի աղբյուրի անվանումը կամ
հորատանցքի համարը)

հաշվեկշռայ ին պաշարներն օգտագործման ամբողջ ժամկետի համար
287500,0հ ազ .տ հանքաքար
ըստ, Օլն Շշ կարգերի
Սրմնական Աուղեկից օգտակար հանածոների բանակները ըստկարգերի)
որոնք հատակսգծիի վրա ն ըստ իտրության սսհմանաիփակվում են
հետնյ պլ կոորդինատներով՝`
Լ Աջ ափնյ ատեղամաս /մինչ ն 1875մ հորիզոնը/

1.221460 11170 251906.2 6.2-3055 11880 251995
22423735 11500 2-2115 7.223735 11900 2»-2105
Յ.221675 511615 251890 8.223700 511700 2-2070
4.2751885 511825 221895 9.223735 11500 2»-2115
5.222775 511860 221980 10.2: 23385 11110 2»-2120

Բացահանքի արնմտյ ան կողը

11.2օ3335 106656 .7-2320 13.2 2900 510440 2»-2300
12.2 ւ3100 10490 7-2320 14.2 2680 /՞10435 2-2250
կ. Ձախափնյ ատեղամաս /մինչ ն 2040մ հորիզոնը/

12365 "/թ9965 252132

2.25175 10350  2-2192

3.2 6565 10525  2-2126

4.27 -760 10435 . 2-2022

5.2 700 Յ10275 2-2050

Արասդրվող սաշարների սառմանների ժայ րակեմային կոորդինատները)
հ/օ-0,034956 ,Շս-0,27896, Տ-0,7596, Ց6-0,17գ/տ, ՏՏ-1,5196, 16-1,27գ/տ, 8-1,98գ/տ,
ճս-0,026գ /տ, Ճց- 1,48գ/տ

Միմնական ն ուղեկից բաղադրիչների պարունապլությունը «գտն այլն)

պղնձամոլ իբդենայ ին հանքաքար

(օգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները)

(օգտակար հանածոյ ի լ եռնայ ին զանգվածից հանքարտադրատեսակի ել քը)

Պայ մանագրի Խ 1 հավել վածով նշվում են
ընդերքօգտագործողի ֆինանսական առաջարկները ն նրա կողմից
վճարվող ընդերքօգտագործման վճարները:

-2-
Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ312 գրավոր զգուշացնելու նռն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ աիքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ո նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ, բացառությ ամբ օգտակար

-3-

հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.
Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.
Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.
Ց.1.11 ընդերքի օգտագործմա, ն պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,
ստուգումների ն ուսումնասիրությ ունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3Յ.1 բացառիկ իրավունքով կատարել ու երկրսբանական
ուսու մնակիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ.2 մտնելու ընդերքի տեղամաս ն իրականացնել ու նմագծով
նախան սված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նահանման նուսումնաիրությ ան նպատակով.

Յ.3Յ.3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.35 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3.6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսփհանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն

-4-
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի

արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով լո
օրենսգրքով նաատեսված պրտավորությունները:

Յ.4 Ընդերքօգտպգործողը պտտալոր է`

Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.ձ4-Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասխհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

3.4.5 վարել երկրսբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարել օգտակար հանածոների պաշարների ամենօրյ աշարժի
գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լիազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10ասահովել ընդերքօգտագործման հետ կապված աշխառսնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովել բնության, պատմ ակ ան ն մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

-5-

Յ.4.13ապահովել շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն Օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Ց.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ունսհանված տաածքի,
արդյ ու նահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղսդիրքի Ան դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ լ ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
պահեստպյ ին, լ աբորատոր նայ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թույ լ ատրել վերցնել ու փորձանմուշներ,
կատարել կապարպկնքում ն չ ախգրումներ, որոնք անմիջականորեն
առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությ ունները.

-6-

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում, եթե նատ

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությ ունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր
պար տավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի.

41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Յաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվետվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.1.3

5.2 Հաշվետվությունների ձների փոփիման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել

ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սահմանված վճարներ, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պտփհից նգործում
է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակահամվածում, եթե
պայ մանագրով սահմանված հիմքերով պայ մանագիրը վաղաժամկետ չի
լուծվել:
6.2 «Պայ մանսգիրը գործում է նան ժամկետի կամ
թու յ | տվու թ ամբ տրամադրված ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել լ
թույլ տվության պայմանների փոփոխությ ամբ, ապա պայ մանսգիրը
2 արու նակում է գործել ՝ հաշվի առնել ով ա յդփոփոխությունները:

6Յ -Պայ մանագիրը կարող է լուծվել՝

6.3.1 լ իազոր մարմնի նախտճձեռնությ ամբ`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում.

6.32 ընդերքօգտագործողի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դեպքում դիմում ներկայ ացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.

6.3Յ թու յ լ տվու թյ ան ժամկետի ավարտի դեպքում:

64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սսհմանված դեպքերում Ա կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ յ մանագիրը համարվում է լուծված:

7. Պսյ մանագրում փոփխություն կառտել ու հիմքերը

Լրսհետտփու զման ն (կամ) 2շսհսգործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրսբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված ---:

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեպքեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատարելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանսգիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են` հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչ պես նան պայ թյունների, պատեր ազմի,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորու թյ ունների կատարումը:

9. Վեճերի լուծումը

-8-
Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված
է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ կատարված է
փոխանցում Ֆաքսի միջոցով կողմի ստորն նշված հասցեով կամ այդ
նպատակով կողմի նշա մեկ այլ հասցեով, ընդ որում
յուրաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը
կարող է փոխանցվել էլ եկտրոնայ ին փոստի կամ ֆաքսի միջոցով:

11.Այլ դրույ թներ

11.1 Սույն պայմանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը.

112 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայերեն
լեզվով,որոնք ու նեն հավասարազոր իրավաբանական ուժ.

11Յ Պայ մանագրին կցվում է հավել ված` Վ 1 ֆինանսական
Առաջարկները Աընդերքօգտագործման վճարները. 2 էջից:

12. Կողմերի գտնվել ու վայ րը, բանկայ ին վալերապապ մանները ն
սստրագրությ ունները

Լիազոր մարմին ՀՀ Էներգետիկալ ի ն բնական պաշարների
նա արություն

ՅՅ, Երնան 0010, Հանը ապետու թյ ան հրապարակ, Կառավարու թյ ան
տունշ2

(փոստայ ին դասիչը, գտնվել ու վայ րը)
հեռ.521-964, ֆաքս` (37410) 526-365: Ֆին. նախ գործառն. վարչ.
հ /հ900011009082
(հեռախտսահամարները, հեռագրայ ին դասիչ ները, հաշ վարկայ ին հաշիվ)

Ընդերքօգտագործող , «ԶԱՆԳԵԶՈՒ ՐԻ ՊՂՆՁԱՄՈԼ ԻԲԴԵՆԱՅԻՆ ԿՈՄԲԻՆԱՏ»

ՓԲԸ,

ՀՀՍյունիքի մարզ, ք.Քաջ արան, Լեռնագործների 18
(փոստայ ին դասիչը, գտնվել ու վայրը.)

հեռ. (374 285) 3-24-99 հվհհ 09400818
եռատսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ հարկային կոր -

ՀՀ Է ՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐ'6ՈՂ`
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ՆԵ ՄՈՎՍԻՍՅԱՆ

ՀՐ «տորագրությունը

1122 ոք.» 2012թ.
ՆՇԵՑ 24

10»

«ԶԱՆԳԵԶՈՒՐԻ ՊՄԿ» ՓԲԸ

(կազմակերպության անվանումը)

ՄԱՔՍԻՄ ՀԱԿՈԲՅԱՆ

աթ աաա". ազգանունը)
17 5 « ՕՇ: «օ
նտորագրությունը:

Հավելված 1
օգտակար հանածոյի արդյունահանման
«205 4,227 2012թ. Կ ՊՎ-232
ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Պետական տուրքի ն ընդերքօգտագործման վճարներ

11 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

12. ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

2. Բնության ն շրջակա միջավայրի դրամագլուխ ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

21 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն
շրջակա միջավայրի դրամագլխի  վճարներ' Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

2.2 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգության ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով Ա վճարման կարգով.

«0»
2.3 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարր չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

24 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԶԱՆԳԵԶՈՒՐԻ ՊՄԿ» ՓԲԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՄԱՔՍԻՄ ՀԱԿՈԲՅԱՆ

(անունը, ազգանունը) (անունը, ազգանունը)

ԱՈՈՏ ա «Փա» 2

Ո ը) (ստորագրությունը)

115
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅի ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՆՈՅԵՄԲԵՐԻ 27-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-232 ՊԱՅՄԱՆԱԳՐԻ

ք. Երնան « / շմոմ«աշմց/ 1205թ.

Հիմք ընդունելով ՀՀ էներգետիկայի ն բնական պաշարների նախարարի

31 (1.205թ. Խ «Շ-Ա հրամանը, «Զանգեզուրի ՊՄԿ» ՓԲԸ-ի օգտակար
հանածոյի արդյունահանման նպատակով ընդերքօգտագործման ՊՎ-232
պայմանագրի՝ «որոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են
հետնյալ կոորդինատներով» տողում՝ «. Աջափնյա տեղամաս / մինչն 1875 մ
հորիզոնը/"1.2-1460 /՞11170, 22423735 (511500, 32421675 511615, 42451885
/՞1825, 5.-2775 /Թ11860, 6.4-3055 ՝"/Հ1880, 7.4-3735 /-11900, 8.«-3700
11700, 9.2423735 511500, 10.,«-3385 (51110, Բացահանքի արնմտյան
կողը՝11.4-3335 ՝"/-10665, 12.4-3100 ՝/-10490, 13.4-2900 ՝/-10440, 14.2-22680
Յ-10435, ||. Ձախափնյա տեղամաս / մինչն 2040 մ հորիզոնը 1.24-365 ՝Ր-9965,
2.2-175 610350, 3.4-565 ՝-10525, 4.74-760 "510435, 5.7-700 7-10275»
կոորդինատները ն բառերը փոխարինել՝ «.. Աջափնյա տեղամաս / մինչն 1875 մ
հորիզոնը/" 1.4-4336340 ՝/-8598033, 22«-4335969 ՝/-8598469, 3.2«-4335905
38598503, 4.7-4335915 ՝"(-8598688, 5.7-4335025 ՝"-8598723, 6.7-4334745
3/-8598743, 7.24334065 "Ր-8598763, 8.24334100 (58598563, 9.74334065
7-8598363, 10.2:-4334415 /-8597973, Բացահանքի արնմտյան կողը՝11.2-4334465
7-8597528. 12.224334700 ՝/58597353, 13.7:4334900 ՝/-8597303, 14.-4335120
Մ-8597298, 1. Ձախափնյա տեղամաս / մինչն 2040 մ հորիզոնը 1.424337435
-8596828, 2.7»4337625 (-8597213, 3.4-4337235 (-8597388, 4.7-4337040
3/-8597298, 5.-433700  Մ-859738 «ՃՒ ՊԸՇՏ-84» կոորդինատային
համակարգի» կոորդինատներով ն բառերով:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման ՊՎ-232 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԶԱՆԳԵԶՈՒՐԻ ՊՄԿ» ՓԲԸ
(կազմակերպության անվանումը)

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ 224.45 2: աա
(անունը, ազգանունը) (անունը մզգանունը) 27

ՓՈՓՈԽՈՒԹՅՈՒՆ

ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ 2012 ԹՎԱԿԱՆԻ ՆՈՅԵՄԲԵՐԻ 27-
ԻՆ ՎԵՐԱՁԵՎԱԿԵՐՊՎԱԾ ԹԻՎ ՊՎ-29/232 ՊԱՅՄԱՆԱԳՐԻ

ք. Երնան «Ե /4 2օտթ.

Հիմք ընդունելով ՀՀ էներգետիկ ենթակառուցվածքների ն բնական պաշարների
նախարարի մտ 824 --2016թ. թիվ /32-««հրամանը,, «Զանգեզուրի ՊՄԿ» ՓԲ
ընկերության` ՊՎ -29/232 պայմանագրի՝ Հ2.Պայմանագրի առարկան» բաժնի 2.1 կետում.
Հ12 500» թիվը փոխարինել՝ Հ22 000» թվով, Հ2030- թիվը փոխարինել «2041 թվով.
Հ287500.0»- թիվը փոխարինել Հ550 000.0» թվով, Հորոնք հատակագծի վրա ն ըստ
Ժեորության սահմանափակվում են հետնյալ կոորդինատներով- տողում` ՀՏրամադրված

տեղամասի ծայրակետերի կոորդինատները» տողում՛

ՀՀ.Աջափնյա տեղամաս / մինչն 1875 մ հորիզոնը/` 1.«-4336340 48598033,
2.«-«4335969 58598469, 3.2424335905 -8598503, 4.4-4335915 9 1-8598688,
5.-4335025 Չ«8598723, 6.4-4334745 (-8598743, 7.«-4334065 58598763,
8.««4334100 48598563, 9.-4334065 58598363, 10.-4334415 3/-8597973,
Բացահանքի արնմտյան կողը՝11.4-4334465 «58597528, 12.-4334700 :/-8597353,
13.-4334900 4-8597303, 14.44335120 '«-8597298, |. Ձախափնյա տեղամաս /՛ մինչն
2040 մ հորիզոնը/՝ 1.«-4337435 -8596828, 2.2:-4337625 (-8597213, 3.:-4337235
Մ-8597388, 4.34-4337040 7-8597298, 5.2«-4337400 «85971338 կոորդինատներով
Փ.իմանափակված տարածքը ընդլայնել Ա ընկերությանը տրամադրել՝ 1.2-4336495.8
758597815.9, 2.«-4336370.2 (-8598221.4, 3.4-4335450.6 /-8599408.7, 4.4-4334794.0

ՎՇ. 8598978.3. 54334516. ՝-58599473.2, 6.«-4333524.7 '-8599357.6,
7.:-4333777.0 /58598961.7, 8.«243338410 ՆՇ 8598718.6, 9.-4333646.5
3/58598604.4, 10.«-4333520.9 3585983418, 11.4-4333832.1 3/-8598046.6,
12.«-4333967.9 ՀՏ. 8598093.6, 13.2-4335239.8 35859712.7 ՀՃՋԻ/ Մ/ՇՏ-84-
կոորդինատներով բնութագրվող ՀՃՋԻ( Պ/ՇՏ-84» կոորդինատային համակարգի

կոորդինատներով տեղամասը Հ» բառերով:

-14-
Սույն փոփոխությունը համարվում է՝

օգտակար հանածոյի արդյունահանման

նպատակով ընդերքօգտագործման ՊՎ-232 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ
ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

(կազմակերպության անվանումը)

ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ
(անունը, ազգանունը)
Ի

7.

Լ1 (ստորագրությունը)

-լ5-

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

«Զանգեզուրի ՊՄԿ» ՓԲԸ

եՎ» 42

Նա 1272 Մ //

(անունը, Խզգանունը)

(ստորագրությունը)

«27.144 2016 թ.

Կ.Տ.
